3. Verification of the credentials of Mr Beniamino Donnici (vote)
- Gargani report
- Before the vote:
Mr President, I rise under Rule 3(3) of the Rules of Procedure to ask you to invoke your presidential powers, defined in Rule 19, to declare inadmissible, and therefore to stop the vote on, the report by Mr Gargani. This report is in contravention of the Treaties and, in particular, of Articles 12 and 13 of the 1976 Act. It is, therefore, without legal basis, and I ask you to use your presidential powers to declare it inadmissible.
This is a report by the Committee on Legal Affairs: who could be better qualified to provide information about the legal situation than they! The President does not feel he is in a position to correct a decision by the Committee on Legal Affairs on a legal matter - even though he, too, studied law a long time ago. For this reason, it is my decision that the vote on this report will proceed.
- After the final vote:
Mr President, my Group considers what the House has just done to be illegal, as I explained earlier. Nonetheless, we accept the verdict of the House. As they sometimes say in my language, we look forward to seeing you in court!
(Laughter)
This concerns the whole Parliament; as you are also among its Members, you, too, would be appearing there.
(Applause)